Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–8 and 10–20 have been examined and rejected. 
Claim 9 is objected to.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Czelhan et al. (US 2017/0366830) in view of Kim (US 2018/0270539).
Regarding claim 1, Czelhan discloses:
A digital television system (Czelhan teaches using MPEG-DASH, a digital video streaming protocol, over a broadcast television channel, ¶ [0010]) comprising: 
at least one processor configured to execute instructions which when executed by the processor configure the processor (Czelhan teaches that “[s]ome or all of the method steps may be executed by (or using) a hardware apparatus, like for example, a microprocessor,”, ¶ [0061]) to: 
responsive to a display command to present the digital television content, generate at least one media presentation description (MPD) (Czelhan teaches that “the MPD and the initialization segment(s) is/are repeated on a regular basis. The receiver is then able to tune-in as soon as it receives the MPD and all needed initialization segments.”, ¶ [0010])
Czelhan fails to explicitly teach “identify at least one digital television content; asynchronously from a broadcast of the digital television content, identify a least one motion pictures expert group (MPEG) media transport protocol (MMTP) packet comprising information pertaining to at least a first display descriptor related to at least a first attribute of the digital television content; at least one media presentation description (MPD) comprising a dynamic type indicator and at least the first display descriptor; and use the MPD by at least one player in response to the display command.”
In a similar field of endeavor Kim teaches:
identify at least one digital television content; (Kim, ¶ [0014], “The controller may be further configured to, in response to a file being included in the second broadcast signal, control the signal processor to extract the file and execute instructions of the file.”)
asynchronously from a broadcast of the digital television content, (Kim, ¶ [0010], “a controller configured to control the signal processor to: perform, based on protocol information of the received broadcast signal, a first preprocess corresponding to the first protocol to the first broadcast signal in response to the received broadcast signal being the first broadcast signal and a second preprocess corresponding to the second protocol to the second broadcast signal in response to the received broadcast signal being the second broadcast signal, and perform, based on playback information about the content included in the received broadcast signal, a single mode of decoding with respect to the content extracted from the received broadcast signal.”) identify a least one motion pictures expert group (MPEG) media transport protocol (MMTP) packet (Kim, ¶ [0016], “The first protocol may correspond to a MPEG media transport protocol (MMTP) method”, ¶ [0042], “The first protocol of the first broadcast signal includes a MPEG media transport protocol (MMTP) (see a reference numeral 400 in FIG. 4)”) comprising information pertaining to at least a first display descriptor related to at least a first attribute of the digital television content; (Kim, ¶ [0062], “Information for receiving the first broadcast signal and the second broadcast signal is included in a service list table (SLT). The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc. the signal processor 201 extracts information about the playback time of the content from the MPD of the second broadcast signal.”)
comprising a dynamic type indicator (Kim, ¶ [0042], “the second protocol of the second broadcast signal includes a real time object delivery over unidirectional transport (ROUTE) protocol (see a reference numeral 401 in FIG. 4)”, ¶ [0043], “the second broadcast signal transmitted via the ROUTE protocol is played by a dynamic adaptive streaming over HTTP (DASH) player.”, ¶ [0041], “Each of the first, the second and the third broadcast signals (hereinafter, also referred to a ‘broadcast signal’) includes a content provided by a content provider of at least one channel, for example, a first content provider or a second content provider. The content may a TV program provided in real time, a video on demand (VOD) provided according a user request, etc., but the present disclosure is not limited thereto. Also, besides the content, each broadcast signal may include playback information about the content. For example, the playback information may include a playback time point of the content, a playback time of the content, signaling information for receiving the broadcast signal, information used to extract the content from the broadcast signal, program guide information to guide a use of the content, etc.”) and at least the first display descriptor; (Kim, ¶ [0062], “Information for receiving the first broadcast signal and the second broadcast signal is included in a service list table (SLT). The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc. the signal processor 201 extracts information about the playback time of the content from the MPD of the second broadcast signal.”) and 
use the MPD by at least one player (Kim, ¶¶ [0067–9], “The parser 500 extracts and provides media data and signaling data included in the second broadcast signal. The media data processor 501 extracts a media segment and an init segment from the provided media data and transmits the media segment to the buffer 505. The playback information processor 503 extracts playback information from the media data and the signaling data, and extracts information about a playback time point of the content based on the playback information. The playback information processor 503 transmits the extracted information about the playback time point of the content to the buffer 505. The buffer 505 transmits a media segment of a time point to be played to the decoder 303 based on the information about the playback time point.”) in response to the display command. (Kim, ¶ [0048], “The user input receiver receives a user input to transmit to the controller 207. The user input receiver may be implemented in many types according to methods of the user input. For example, the user input receiver may be implemented as a menu button installed on an outer side the electronic apparatus 1, a remote control signal receiver to receive a remote control signal corresponding to the user input from a remote controller, a touch screen provided on the display 203 to receive a touch input of the user, a camera to sense a gesture input of the user, a microphone to recognize a voice input of the user, a sensor to detect a motion or position of the user, etc. The user input includes a channel selection command to select one from among a plurality of channels of broadcast signal.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim, the motivation is to “perform[] a signal processing process with respect to the broadcast signal received via the receiver 200 and/or the communicator 205 and output[] the processed signal to the display 203 to display an output image on the display 203” as taught by Kim (¶ [0050]).

Regarding claim 10, Czelhan discloses:
In a digital television system (Czelhan teaches using MPEG-DASH, a digital video streaming protocol, over a broadcast television channel, ¶ [0010]), a method comprising: 
receiving at least a first media presentation description (MPD) for presenting digital television content; (Czelhan teaches that “the MPD and the initialization segment(s) is/are repeated on a regular basis. The receiver is then able to tune-in as soon as it receives the MPD and all needed initialization segments.”, ¶ [0010])
Czelhan fails to explicitly teach “identifying a dynamic type indicator in the MPD; responsive to identifying the dynamic type indicator, parsing at least a first adaption set of the MPD to identify at least a first display descriptor indicating at least a first attribute of the digital television content; and responsive to identifying the first display descriptor, presenting on at least one display at least the first attribute of the digital television content.”
In a similar field of endeavor Kim teaches:
identifying a dynamic type indicator (Kim, ¶ [0042], “the second protocol of the second broadcast signal includes a real time object delivery over unidirectional transport (ROUTE) protocol (see a reference numeral 401 in FIG. 4)”, ¶ [0043], “the second broadcast signal transmitted via the ROUTE protocol is played by a dynamic adaptive streaming over HTTP (DASH) player.”, ¶ [0041], “Each of the first, the second and the third broadcast signals (hereinafter, also referred to a ‘broadcast signal’) includes a content provided by a content provider of at least one channel, for example, a first content provider or a second content provider. The content may a TV program provided in real time, a video on demand (VOD) provided according a user request, etc., but the present disclosure is not limited thereto. Also, besides the content, each broadcast signal may include playback information about the content. For example, the playback information may include a playback time point of the content, a playback time of the content, signaling information for receiving the broadcast signal, information used to extract the content from the broadcast signal, program guide information to guide a use of the content, etc.”)  in the MPD;  (Kim, ¶ [0062], “Information for receiving the first broadcast signal and the second broadcast signal is included in a service list table (SLT). The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc. the signal processor 201 extracts information about the playback time of the content from the MPD of the second broadcast signal.”)
responsive to identifying the dynamic type indicator, parsing at least a first adaption set of the MPD to identify at least a first display descriptor (Kim, ¶ [0062], “Information for receiving the first broadcast signal and the second broadcast signal is included in a service list table (SLT). The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc. the signal processor 201 extracts information about the playback time of the content from the MPD of the second broadcast signal.”) indicating at least a first attribute of the digital television content; (Kim, ¶ [0062], “Information for receiving the first broadcast signal and the second broadcast signal is included in a service list table (SLT). The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc. the signal processor 201 extracts information about the playback time of the content from the MPD of the second broadcast signal.”) and 
responsive to identifying the first display descriptor, (Kim, ¶¶ [0067–9], “The parser 500 extracts and provides media data and signaling data included in the second broadcast signal. The media data processor 501 extracts a media segment and an init segment from the provided media data and transmits the media segment to the buffer 505. The playback information processor 503 extracts playback information from the media data and the signaling data, and extracts information about a playback time point of the content based on the playback information. The playback information processor 503 transmits the extracted information about the playback time point of the content to the buffer 505. The buffer 505 transmits a media segment of a time point to be played to the decoder 303 based on the information about the playback time point.”) presenting on at least one display at least the first attribute of the digital television content. (Kim, ¶ [0048], “The user input receiver receives a user input to transmit to the controller 207. The user input receiver may be implemented in many types according to methods of the user input. For example, the user input receiver may be implemented as a menu button installed on an outer side the electronic apparatus 1, a remote control signal receiver to receive a remote control signal corresponding to the user input from a remote controller, a touch screen provided on the display 203 to receive a touch input of the user, a camera to sense a gesture input of the user, a microphone to recognize a voice input of the user, a sensor to detect a motion or position of the user, etc. The user input includes a channel selection command to select one from among a plurality of channels of broadcast signal.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim, the motivation is to “perform[] a signal processing process with respect to the broadcast signal received via the receiver 200 and/or the communicator 205 and output[] the processed signal to the display 203 to display an output image on the display 203” as taught by Kim (¶ [0050]).

Regarding claim 17, the combination of Czelhan and Kim teaches:
The method of Claim 10, wherein the digital television content comprises Advanced Television Systems Committee (ATSC) 3.0 content. (Czelhan, ¶ [0010], “the ATSC 3.0 standard”, Kim, ¶ [0046], “a broadcast signal, which complies with, for example, an advanced television systems committee (ATSC) 3.0 standard”)

Claims 2–4, 8, 11–13, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Czelhan et al. (US 2017/0366830) in view of Kim (US 2018/0270539) further in view of An et al. (US 2017/0111692).
Regarding claims 2 and 11, the combination of Czelhan and Kim teaches:
The digital television system of Claim 1, (Czelhan, ¶ [0010], “the ATSC 3.0 standard”, Kim, ¶ [0046], “a broadcast signal, which complies with, for example, an advanced television systems committee (ATSC) 3.0 standard”)
	The combination fails to explicitly teach “wherein the first attribute comprises a language attribute.”
In a similar field of endeavor An teaches:
wherein the first attribute comprises a language attribute. (An, Fig. 55A, shows a plurality of “@language” attributes)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim further with the explicit teaching of the @language attribute as taught by An, the motivation is to “generate the usage report including components constituting the service as well as information associated with the service being currently watched” as taught by An (¶ [0675]).

Regarding claims 3 and 12, the combination of Czelhan, Kim, and An teaches:
The digital television system of Claim 2, wherein the language attribute comprises a captioning language attribute. (An, ¶ [0705], “the closed caption attribute of the usage reporting table according to the embodiment of FIG. 55 may include language information. The language information of the closed caption attribute may be an @language field.”)

Regarding claims 4 and 13, the combination of Czelhan, Kim, and An teaches:
The digital television system of Claim 2, wherein the language attribute comprises an audio language attribute. (An, ¶ [0701], “the language information may indicate that the audio component is expressed as English. The language information of the audio component may be an @language field.”)

Regarding claim 8, the combination of Czelhan and Kim teaches:
The digital television system of Claim 1, 
The combination fails to explicitly teach “wherein the first display descriptor is in an adaptation set of the MPD.”
In a similar field of endeavor An teaches:
wherein the first display descriptor is in an adaptation set of the MPD. (An, ¶ [0433], “The MPD may include a period element, an adaptation set element, and a representation element.”, ¶ [0435], “The adaptation set element includes information on an adaptation set. The MPD may include information on a plurality of adaptation sets. The adaptation set is a set of media components including one or more interconvertible media content components. The adaptation set may include one or more representations. The adaptation sets may respectively include audios of different languages or subtitles of different languages.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim further with the explicit teaching of the adaptation set of the MPD as taught by An, the motivation is to “include information on a plurality of adaptation sets. The adaptation set is a set of media components including one or more interconvertible media content components.” as taught by An (¶ [0435]).

Regarding claim 18, Czelhan discloses:
A system of digital television (Czelhan teaches using MPEG-DASH, a digital video streaming protocol, over a broadcast television channel, ¶ [0010]) comprising: 
at least one player comprising at least one processor (Czelhan teaches that “[s]ome or all of the method steps may be executed by (or using) a hardware apparatus, like for example, a microprocessor,”, ¶ [0061]) configured with instructions executable to: 
parse at least a first media presentation description (MPD) containing information for presenting digital television content; (Czelhan teaches that “the MPD and the initialization segment(s) is/are repeated on a regular basis. The receiver is then able to tune-in as soon as it receives the MPD and all needed initialization segments.”, ¶ [0010])
Czelhan fails to explicitly teach “responsive to identifying that the first MPD contains a dynamic type indicator, parse at least one adaptation set in the first MPD to extract information pertaining to at least a first attribute of the digital television content, the first attribute comprising at least one of: bitrate, language, aspect ratio; and present on at least one display the first attribute.”
In a similar field of endeavor Kim teaches:
responsive to identifying that the first MPD contains a dynamic type indicator, (Kim, ¶ [0042], “the second protocol of the second broadcast signal includes a real time object delivery over unidirectional transport (ROUTE) protocol (see a reference numeral 401 in FIG. 4)”, ¶ [0043], “the second broadcast signal transmitted via the ROUTE protocol is played by a dynamic adaptive streaming over HTTP (DASH) player.”, ¶ [0041], “Each of the first, the second and the third broadcast signals (hereinafter, also referred to a ‘broadcast signal’) includes a content provided by a content provider of at least one channel, for example, a first content provider or a second content provider. The content may a TV program provided in real time, a video on demand (VOD) provided according a user request, etc., but the present disclosure is not limited thereto. Also, besides the content, each broadcast signal may include playback information about the content. For example, the playback information may include a playback time point of the content, a playback time of the content, signaling information for receiving the broadcast signal, information used to extract the content from the broadcast signal, program guide information to guide a use of the content, etc.”) and present on at least one display (Kim, ¶ [0048], “The user input receiver receives a user input to transmit to the controller 207. The user input receiver may be implemented in many types according to methods of the user input. For example, the user input receiver may be implemented as a menu button installed on an outer side the electronic apparatus 1, a remote control signal receiver to receive a remote control signal corresponding to the user input from a remote controller, a touch screen provided on the display 203 to receive a touch input of the user, a camera to sense a gesture input of the user, a microphone to recognize a voice input of the user, a sensor to detect a motion or position of the user, etc. The user input includes a channel selection command to select one from among a plurality of channels of broadcast signal.”) the first attribute. (Kim, ¶ [0062], “Information for receiving the first broadcast signal and the second broadcast signal is included in a service list table (SLT). The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc. the signal processor 201 extracts information about the playback time of the content from the MPD of the second broadcast signal.”, ¶¶ [0067–9], “The parser 500 extracts and provides media data and signaling data included in the second broadcast signal. The media data processor 501 extracts a media segment and an init segment from the provided media data and transmits the media segment to the buffer 505. The playback information processor 503 extracts playback information from the media data and the signaling data, and extracts information about a playback time point of the content based on the playback information. The playback information processor 503 transmits the extracted information about the playback time point of the content to the buffer 505. The buffer 505 transmits a media segment of a time point to be played to the decoder 303 based on the information about the playback time point.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim, the motivation is to “perform[] a signal processing process with respect to the broadcast signal received via the receiver 200 and/or the communicator 205 and output[] the processed signal to the display 203 to display an output image on the display 203” as taught by Kim (¶ [0050]).
	The combination fails to explicitly teach “parse at least one adaptation set in the first MPD to extract information pertaining to at least a first attribute of the digital television content, the first attribute comprising at least one of: bitrate, language, aspect ratio;”
	In a similar field of endeavor An teaches:
parse at least one adaptation set in the first MPD to extract information pertaining to at least a first attribute of the digital television content, (An, ¶ [0433], “The MPD may include a period element, an adaptation set element, and a representation element.”, ¶ [0435], “The adaptation set element includes information on an adaptation set. The MPD may include information on a plurality of adaptation sets. The adaptation set is a set of media components including one or more interconvertible media content components. The adaptation set may include one or more representations. The adaptation sets may respectively include audios of different languages or subtitles of different languages.”) the first attribute comprising at least one of: bitrate, language, aspect ratio; (An, Fig. 55A, shows a plurality of “@language” attributes, ¶ [0705], “the closed caption attribute of the usage reporting table according to the embodiment of FIG. 55 may include language information. The language information of the closed caption attribute may be an @language field.”, ¶ [0701], “the language information may indicate that the audio component is expressed as English. The language information of the audio component may be an @language field.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim further with the explicit teaching of the adaptation set of the MPD as taught by An, the motivation is to “include information on a plurality of adaptation sets. The adaptation set is a set of media components including one or more interconvertible media content components.” as taught by An (¶ [0435]).

Regarding claim 19, the combination of Czelhan, Kim, and An teaches:
The system of digital television of Claim 18, comprising at least one computerized source programmed with instructions executable to: identify the digital television content; (Kim, ¶ [0014], “The controller may be further configured to, in response to a file being included in the second broadcast signal, control the signal processor to extract the file and execute instructions of the file.”)
 asynchronously from a broadcast of the digital television content, (Kim, ¶ [0010], “a controller configured to control the signal processor to: perform, based on protocol information of the received broadcast signal, a first preprocess corresponding to the first protocol to the first broadcast signal in response to the received broadcast signal being the first broadcast signal and a second preprocess corresponding to the second protocol to the second broadcast signal in response to the received broadcast signal being the second broadcast signal, and perform, based on playback information about the content included in the received broadcast signal, a single mode of decoding with respect to the content extracted from the received broadcast signal.”) identify a least one motion pictures expert group (MPEG) media transport protocol (MMTP) packet (Kim, ¶ [0016], “The first protocol may correspond to a MPEG media transport protocol (MMTP) method”, ¶ [0042], “The first protocol of the first broadcast signal includes a MPEG media transport protocol (MMTP) (see a reference numeral 400 in FIG. 4)”) comprising the information pertaining to the first attribute of the digital television content; (Kim, ¶ [0062], “Information for receiving the first broadcast signal and the second broadcast signal is included in a service list table (SLT). The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc. the signal processor 201 extracts information about the playback time of the content from the MPD of the second broadcast signal.”)
responsive to a display command to present the digital television content, (Kim, ¶ [0048], “The user input receiver receives a user input to transmit to the controller 207. The user input receiver may be implemented in many types according to methods of the user input. For example, the user input receiver may be implemented as a menu button installed on an outer side the electronic apparatus 1, a remote control signal receiver to receive a remote control signal corresponding to the user input from a remote controller, a touch screen provided on the display 203 to receive a touch input of the user, a camera to sense a gesture input of the user, a microphone to recognize a voice input of the user, a sensor to detect a motion or position of the user, etc. The user input includes a channel selection command to select one from among a plurality of channels of broadcast signal.”)
generate at least the first media presentation description (MPD) file (Czelhan teaches that “the MPD and the initialization segment(s) is/are repeated on a regular basis. The receiver is then able to tune-in as soon as it receives the MPD and all needed initialization segments.”, ¶ [0010])
comprising the dynamic type indicator (Kim, ¶ [0042], “the second protocol of the second broadcast signal includes a real time object delivery over unidirectional transport (ROUTE) protocol (see a reference numeral 401 in FIG. 4)”, ¶ [0043], “the second broadcast signal transmitted via the ROUTE protocol is played by a dynamic adaptive streaming over HTTP (DASH) player.”, ¶ [0041], “Each of the first, the second and the third broadcast signals (hereinafter, also referred to a ‘broadcast signal’) includes a content provided by a content provider of at least one channel, for example, a first content provider or a second content provider. The content may a TV program provided in real time, a video on demand (VOD) provided according a user request, etc., but the present disclosure is not limited thereto. Also, besides the content, each broadcast signal may include playback information about the content. For example, the playback information may include a playback time point of the content, a playback time of the content, signaling information for receiving the broadcast signal, information used to extract the content from the broadcast signal, program guide information to guide a use of the content, etc.”)  and at least the information pertaining to the first attribute; (Kim, ¶ [0062], “Information for receiving the first broadcast signal and the second broadcast signal is included in a service list table (SLT). The SLT may include a media presentation description (MPD), which is playback information of the second broadcast signal. The MPD may include a playback time point of the content, a playback time of the content, index information of the content, codec information of the content, etc. the signal processor 201 extracts information about the playback time of the content from the MPD of the second broadcast signal.”) and transmit the MPD to the player. (Kim, ¶¶ [0067–9], “The parser 500 extracts and provides media data and signaling data included in the second broadcast signal. The media data processor 501 extracts a media segment and an init segment from the provided media data and transmits the media segment to the buffer 505. The playback information processor 503 extracts playback information from the media data and the signaling data, and extracts information about a playback time point of the content based on the playback information. The playback information processor 503 transmits the extracted information about the playback time point of the content to the buffer 505. The buffer 505 transmits a media segment of a time point to be played to the decoder 303 based on the information about the playback time point.”)

Regarding claim 20, the combination of Czelhan, Kim, and An teaches:
The system of digital television of Claim 18, wherein the digital television content comprises Advanced Television systems Committee (ATSC) 3.0 content. (Czelhan, ¶ [0010], “the ATSC 3.0 standard”, Kim, ¶ [0046], “a broadcast signal, which complies with, for example, an advanced television systems committee (ATSC) 3.0 standard”)

Claims 5–7 and 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Czelhan et al. (US 2017/0366830) in view of Kim (US 2018/0270539) further in view of Nair et al. (US 2016/0373821).
Regarding claims 5 and 14, the combination of Czelhan and Kim teaches:
The digital television system of Claim 1, 
The combination fails to explicitly teach “wherein the first attribute comprises a video bitrate attribute.”
In a similar field of endeavor Nair teaches:
wherein the first attribute comprises a video bitrate attribute. (Nair, ¶ [0032], “The video adaptation set 304-1 in turn includes two representations 306-1 and 306-2, each having respective bitrates, display resolutions, etc, in addition to the segment metadata information provided in a SegmentTemplate element 307 that contains a @dirLimit attribute and a $DirLimit$ identifier in an example implementation that may be used in constructing URLs in accordance with the teachings herein.”)
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim further with the explicit teaching of a bitrate attribute as taught by Nair, the motivation is to “for signaling the directory limit parametric information to a Dynamic Adaptive Streaming over HTTP (DASH) client device via the MPDs” as taught by Nair (¶ [0005]).

Regarding claims 6 and 15, the combination of Czelhan and Kim teaches:
The digital television system of Claim 1, 
The combination fails to explicitly teach “wherein the first attribute comprises an aspect ratio attribute.”
In a similar field of endeavor Nair teaches:
wherein the first attribute comprises an aspect ratio attribute. (Nair, ¶ [0032], “Representations in the same adaptation set are alternatives to each other and typically contain different encoded versions of the same source media content and may include parameters such as language, media component type, picture aspect ratio, accessibility, etc. as well as information regarding the configurable directory limit parametric information that will be described in additional detail further below.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim further with the explicit teaching of an aspect ratio attribute as taught by Nair, the motivation is to “for signaling the directory limit parametric information to a Dynamic Adaptive Streaming over HTTP (DASH) client device via the MPDs” as taught by Nair (¶ [0005]).

Regarding claims 7 and 16, the combination of Czelhan and Kim teaches:
The digital television system of Claim 1, 
The combination fails to explicitly teach “wherein the dynamic type indicator is in an MPD set of the MPD.”
In a similar field of endeavor Nair teaches:
wherein the dynamic type indicator is in an MPD set of the MPD. (Nair, ¶ [0005], “One or more media presentation description documents (MPDs) may be generated with respect to the media segments of the content program stored at the media server, which are adapted for signaling the directory limit parametric information to a Dynamic Adaptive Streaming over HTTP (DASH) client device via the MPDs. The MPDs are configured with a segment template element that is extended or otherwise modified to identify the directory limit parametric information in order to enable the DASH client device to construct fully qualified resource locators (e.g., URLs) based on the directory limit parametric information for accessing the media segments at the media server.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for sending and receiving video using MPEG-DASH over a broadcast television channel as taught by Czelhan with the system for parsing the embedded signaling data in order to display content at a player as taught by Kim further with the explicit teaching signaling the directory limit parametric information to a Dynamic Adaptive Streaming over HTTP (DASH) client device via the MPDs as taught by Nair, the motivation is to “for signaling the directory limit parametric information to a Dynamic Adaptive Streaming over HTTP (DASH) client device via the MPDs” as taught by Nair (¶ [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426